Citation Nr: 1133780	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-08 215	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of head trauma.  

4.  Entitlement to an increased disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the claims of service connection for bilateral hearing loss and a right ankle condition.  Additionally, a February 2009 rating decision denied the claim of service connection for residuals of head trauma, and continued a 50 percent disability rating for PTSD. 

The Veteran's representative submitted a March 2011written statement stating that the Veteran would like to withdraw the issues of service connection for a low back disability, a right knee disability, a left knee disability, left ankle disability, and hepatitis C.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  As the appellant has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

As a final introductory matter, the Veteran's widow submitted a request for substitution of claimant upon death of the claimant.  As discussed below, an appellants' claims do not survive their deaths.  Therefore, the issue of substitution of the Veteran's widow upon his death for his service connection and increased rating claims, must be referred back to the AOJ for appropriate action.  


FINDINGS OF FACTS

1.  The Veteran in this case served on active duty from September 1966 to September 1968.  

2.  In August 2011, the Board was notified that the Veteran died on July [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


